Exhibit 10(q) PERFORMANCE SHARE AWARD AGREEMENT for the Performance Period beginning January 1, 2010 and ending December 31, 2012 under the FPL GROUP, INC. AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN This Performance Share Award Agreement ("Agreement") between FPL Group, Inc. (hereinafter called the "Company") and (hereinafter called the "Participant") is dated February , 1.Grant of Performance Share Award - The Company hereby grants to the Participant a Performance Share Award ("Award") which confers upon the Participant the right to receive a number of shares ("Performance Shares") of the Company's common stock, par value $.01 per share ("Common Stock"), determined as set forth in section 2, below. The Participant's right to receive the Performance Shares shall be subject to the terms and conditions set forth in this Agreement and in the Company's Amended and Restated Long Term Incentive Plan, as amended from time to time (the "Plan").The performance period for which this Award is granted is the period beginning on January 1, 2010 and ending on December 31, 2012(such period hereinafter referred to as the "Performance Period"). The "Target" number of Performance Shares granted to the Participant for the Performance Period is . 2.Payment of Performance Share Award – (a) Payment of the Award shall be conditioned upon (i) the achievement of the annual corporate performance objective established by the Compensation Committee of the Board or such other Board committee designated to administer the Plan, (including, for participants who are not executive officers, a committee to whom administration has been delegated under the Plan) (the "Committee") for the Company under the FPL Group, Inc. Amended and Restated Executive Annual Incentive Plan (or any successor annual incentive plan, hereinafter the "Annual Incentive Plan") for each of the three calendar years of the Performance Period (each, a “Corporate Performance Objective”), (ii) certification of such achievement for each year in the Performance Period by the Committee and (iii) Committee approval of the number of shares to be paid to the Participant.Subject to the provisions of the Plan, the Participant shall have the right to payment of that percentage of the Participant's Target number of Performance Shares set forth in section 1 hereof which is equal to the average of the Participant's percentage achievement under the Annual Incentive Plan for each year in the Performance Period, but in no event more than 160% of such Target number of Performance Shares. In addition, the maximum number of shares of Common Stock which a Participant may receive in any year under this Agreement and pursuant to all other stock-based Awards which are also subject to performance criteria is 250,000 shares of Common Stock.The Committee has the discretion to reduce the payout, but not to increase it. (b)Notwithstanding the foregoing or the provisions of section 4 hereof, if (i) the Participant is a party to an Executive Retention Employment Agreement with the Company ("Retention Agreement") and has not waived his or her rights, either entirely or in pertinent part, under such Retention Agreement, and (ii) the Effective Date (as defined in the Retention Agreement as in effect on the date hereof) has occurred and the Employment Period (as defined in the Retention Agreement as in effect on the date hereof) has commenced and has not terminated pursuant to section 3(b) of the Retention Agreement (as in effect on the date hereof) then, so long as the Participant is then employed by the Company or one of its subsidiaries or affiliates: (1)one-half (1/2) of the Performance Shares shall vest upon a Change of Control (as defined in the Retention Agreement as in effect on the date hereof) and shall be payable as soon as practicable thereafter (but in all cases within thirty days of the Change of Control) earned at a deemed achievement level equal to the higher of (x) the Target number of shares of Common Stock set forth in this Agreement or (y) the average level (expressed as a percentage of the Target number of shares of Common Stock set forth in this Agreement) of achievement in respect of similar performance stock-based awards which matured over the three fiscal years immediately preceding the year in which the Change of Control occurred; and (2)the other one-half (1/2) of the Performance Shares (earned at a deemed achievement level calculated as set forth in subsection (1), above) shall vest on the date after the Change of Control which is the earlier of (i) one year after the date on which the Change of Control occurs, if the Participant is then employed by the Company (or a subsidiary, affiliate or successor of the Company), or (ii) the date on which the Participant's employment with the Company (or such subsidiary, affiliate or successor of the Company) terminates; payable (whether under clause (i) or clause (ii) of this section 2(b)(2)) as soon as practicable thereafter (and in any event no later than the 15th day of the third month following the end of the first taxable year in which the right to such payment arises). (c)Notwithstanding the provisions of sections 2(a) and 4 hereof, if the Participant is not a party to a Retention Agreement, the rights of the Participant upon a Change of Control (as defined in the Plan as in effect on the date hereof) shall be as set forth in section 9 of the Plan as in effect on the date hereof. (d)If, as a result of a Change of Control, the Common Stock is exchanged for or converted into a different form of equity security and/or the right to receive other property (including cash), payment in respect of the Performance Shares shall, to the maximum extent practicable, be made in the same form. 3.Payment of Award - Awards shall be payable in shares of Common Stock.Upon delivery of Performance Shares to the Participant, the Company shall have the right to withhold from any such distribution, in order to meet the Company's obligations for the payment of withholding taxes, shares of Common Stock with a Fair Market Value (as defined in the Plan as in effect on the date hereof) equal to the minimum statutory withholding for taxes (including federal and state income taxes and payroll taxes applicable to the supplemental taxable income relating to such distribution) and any other tax liabilities for which the Company has an obligation relating to such distribution.For the purpose of this Agreement, the date of determination of Fair Market Value shall be the date as of which the Participant's rights to payments under this Award are determined by the Committee in accordance with section 2 hereof. Delivery of Performance Shares shall occur as soon as administratively practicable following the Committee's determination of the Participant's right to such delivery. 4.Termination of Employment – Except as otherwise set forth herein andexcept to the extent that the Participant’s termination of employment is governed by the terms of a Retention Agreement (in which event the terms of such Retention Agreement shall control), in the event the Participant terminates employment with the Company (or a subsidiary, affiliate or successor of the Company) during the Performance Period, the Participant's right to payment of the Award shall be determined as follows: (a) If the Participant's termination of employment is due to resignation, discharge, or retirement prior to age 65 which does not meet the condition set forth in section 4(c), below, all rights to the Award shall be immediately forfeited. (b) If the Participant's termination of employment is due to (1) total and permanent disability (as defined under the Company's executive long-term disability plan as in effect on the date the Participant’s employment terminates), (2) death, or (3) retirement on or after age 65 not meeting the condition set forth in section 4(c), below: (i) Participant's Target number of Performance Shares for the Performance Period shall be reduced to a prorated number of Performance Shares based on the number of full days of Participant's service during the Performance Period; and (ii) Participant's right to Performance Shares under section 2 hereof shall be determined as the Participant's Target number of Performance Shares, reduced as set forth in section 4(b)(i), times the average of the Participant's percentage achievement under the Annual Incentive Plan for each year in the Performance Period (subject to a maximum of 160%); provided that, subject to section 4(e) hereof, if the Participant is a Covered Employee (as defined below) for any year during the Performance Period, the Participant's percentage achievement for the year in which the Participant's employment terminates, and any subsequent years in the Performance Period, shall be deemed to be 100%; and (iii) Payment of Awards under this section 4(b) shall be made after the end of the Performance Period at the time and in the manner specified in section 3 hereof. Notwithstanding the foregoing, if, after termination of employment but prior to payment of any Award, the Participant breaches any provision hereof, including without limitation the provisions of section 9 hereof, the Participant shall immediately forfeit all rights to the Award.For purposes of this Agreement, a Participant is a “Covered Employee” if,the Participant is a Covered Employee as defined by Section 162(m) of the Internal Revenue Code of 1986, as amended, provided, that, as of the date of termination of the Participant’s employment, such Section 162(m) is applicable to the Performance Shares. (c)If the Participant's termination of employment is due to retirement on or after age 50, and if, but only if, such retirement is evidenced by a writing which specifically acknowledges that this provision shall apply to such retirement and is executed by the Company's chief executive officer (or, if the Participant is an executive officer, by a member of the Committeeor the chief executive officer at the direction of the Committee, other than with respect to himself), Participant's Target number of Performance Shares for the Performance Period shall be as set forth in section 1 hereof and Participant's right to Performance Shares under section 2 hereof shall be determined as the Participant's Target number of Performance Shares times the average of the Participant's percentage achievement under the Annual Incentive Plan for each year in the Performance Period (subject to a maximum of 160%); provided that, subject to section 4(e) hereof, if, for any year during the Performance Period, the Participant is a Covered Employee, the Participant's percentage achievement for the year in which the Participant's employment terminates, and any subsequent years in the Performance Period, shall be deemed to be 100%.Payment of Awards under this section 4(c) shall be made after the end of the Performance Period at the time and in the manner specified in section 3 hereof.Notwithstanding the foregoing, if, after termination of employment but prior to payment of any Award, the Participant breaches any provision hereof, including without limitation the provisions of section 9 hereof, the Participant shall immediately forfeit all rights to the Award. (d)If a Participant's employment is terminated during the Performance Period for any reason other than as set forth in sections 4(a), (b) and (c) above, or if an ambiguity exists as to the interpretation of those sections, the Committee shall determine whether the Participant's Award shall be forfeited or whether the Participant shall be entitled to full vesting or pro rata vesting based upon full days of service completed during the Performance Period.Payment of Awards under this section 4(d) shall be made after the end of the Performance Period at the time and in the manner specified in section 3 hereof.
